internal_revenue_service number release date index number ------------------ -------------------------- --------------------- -------------------------------- -------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b03 plr-132721-11 date date legend parent sub sub sub sub sub ty ------- ty ------- --------------------- -------------------------------- ------------------------ -------------------- -------------------------------- ------------------------ -------------------------- -------------------------------- ------------------------ ------------------------- -------------------------------- ------------------------ -------------------------------- --------------------------------- ------------------------ -------------------------------------------- --------------------------------- ------------------------ plr-132721-11 --------------------------------- --------------------------------------------------- ------------------------ ---------------------------------- --------------------------------------------------- -------------- ---------------------------- ----------------------------------------------------------------- ---------------- -------------- --------------------------------------------------- -------------------------------- -------------- ------------- ------------- ------------ ----------------------------------------------- ----------------------------------------- -------- llc llc new sub new sub state a state b state c business a business b x dear ------------ we respond to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process parent a state a corporation is the common parent of an affiliated_group_of_corporations that has elected to file a consolidated federal_income_tax return parent plr-132721-11 directly owns all of the outstanding_stock of sub1 a state b corporation sub has x shares of common_stock outstanding and each share of common_stock is entitled to one vote sub directly owns all of the outstanding_stock of sub a state a corporation sub through regarded and disregarded entities is engaged in business a and business b prior to the proposed transaction sub will be in control of sub a state b corporation within the meaning of sec_368 through direct stock ownership of sub sub will be in control of sub a state c_corporation within the meaning of sec_368 through direct stock ownership of sub sub will be in control of sub a state c_corporation within the meaning of sec_368 through direct stock ownership of sub proposed transaction for business purposes and pursuant to a plan_of_reorganization parent proposes the following transaction the proposed transaction step sub will i amend its state a charter and file a certificate of conversion with the secretary of state of state a pursuant to state a law and convert from a state a corporation to a single member state a limited_liability_company and ii immediately thereafter file a certificate of conversion with the secretary of state of state b and convert from a state a single member limited_liability_company to a state b single member limited_liability_company llc that will be disregarded as an entity separate from its owner for u s federal_income_tax purposes the conversion step after the conversion llc will form a new single member state b limited_liability_company llc and contribute the assets and liabilities associated with business b to llc llc will then distribute its sole membership interest in llc to sub step llc will elect to be classified as an association_taxable_as_a_corporation new sub for u s federal_income_tax purposes pursuant to sec_301_7701-3 of the procedure and administration regulations the reincorporation step i sub will form new sub and contribute the stock of sub to new sub ii sub will convert to a single member llc sub llc that will be disregarded as an entity separate from its owner for u s federal_income_tax purposes iii sub llc will distribute a partnership_interest to new sub iv sub will form newco and sub will contribute llc and new sub will contribute sub llc to newco in exchange for newco stock the contributions representations plr-132721-11 parent makes the following representations regarding the conversion a the fair_market_value of the sub stock that will be deemed to be received by sub in the conversion will be approximately equal to the fair_market_value of the sub stock that will be deemed to be surrendered in the exchange b sub will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the transaction for purposes of this representation amounts used by sub to pay its reorganization expenses amounts paid_by sub to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the transaction c during the five year period ending on the date of the conversion no person related as defined in sec_1_368-1 of the income_tax regulations to sub will have acquired sub stock with consideration other than sub stock no person related to sub will have acquired or redeemed sub stock with consideration other than sub stock or sub stock and no distribution will have been made with respect to the stock of sub other than ordinary normal regular dividend distributions made pursuant to the historic dividend paying practice of sub either directly or through any transaction agreement or arrangement with any other person d sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub that will be deemed to be acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 of the internal_revenue_code or sec_1_368-2 e sub will be treated as distributing the sub stock that will be deemed to be received in the conversion and its other properties in pursuance of the plan_of_reorganization f the liabilities of sub that will be deemed to be assumed by sub within the meaning of sec_357 were incurred by sub in the ordinary course of its business and are associated with the assets that will be deemed to be transferred to sub g following the transaction sub will continue either directly or through one or more members of sub 1’s qualified_group within the meaning of sec_1 d ii the historic_business of sub or will use a significant portion of sub 2’s historic_business_assets in a business h sub will pay or assume the expenses if any of each party incurred in connection with the conversion in accordance with the guidelines of revrul_73_54 1973_1_cb_189 i there is no intercorporate indebtedness existing between sub and sub that was issued acquired or will be settled at a discount j no two parties to the transaction are investment companies as defined in sec_368 and iv plr-132721-11 k the total fair_market_value of the assets of sub that will be deemed to be transferred to sub in the conversion will exceed the sum of i the amount of any liabilities that will be deemed to be assumed within the meaning of sec_357 by sub in the exchange ii the amount of any liabilities owed to sub by sub that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by sub in the exchange the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately after the conversion l neither sub nor sub is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 m items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations as a result of the conversion see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d parent makes the following representations regarding the reincorporation a i no stock_or_securities will be issued or deemed to be issued for services rendered to or for the benefit of new sub in connection with the reincorporation and ii no stock_or_securities will be issued for indebtedness of new sub that is not evidenced by a security or for interest on indebtedness of new sub which accrued on or after the beginning of the holding_period of sub for the debt b all rights title and interests for each copyright in each medium of exploitation will be deemed to be transferred to new sub c sub will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names that are deemed to be transferred d none of the stock that will be deemed to be transferred in the reincorporation is sec_306 stock within the meaning of sec_306 e the reincorporation is not the result of the solicitation by a promoter broker or f sub will not retain any rights in the property that will be deemed to be investment house transferred to new sub g the value of the stock that will be deemed to be received in exchange for accounts_receivable will be equal to the net value of the accounts transferred h the adjusted_basis and the fair_market_value of the assets that will be deemed to be transferred by sub to new sub in the reincorporation will exceed the amount of any liabilities that will be deemed to be assumed within the meaning of sec_357 by new sub in the exchange i the total fair_market_value of the assets that will be deemed to be transferred to new sub in the reincorporation will exceed the sum of i the amount of any plr-132721-11 liabilities assumed within the meaning of sec_357 by new sub in the exchange ii the amount of any liabilities owed to new sub by sub that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without recognition of gain received by sub in the exchange the fair_market_value of the assets of new sub will exceed the amount of its liabilities immediately after the reincorporation j the liabilities of sub that will be deemed to be assumed by new sub within the meaning of sec_357 in the reincorporation were incurred in the ordinary course of business and are associated with the assets that will be deemed to be transferred to new sub in the exchange k at the time of the reincorporation there will be no indebtedness between sub and new sub and there will be no indebtedness created in favor of sub as a result of the reincorporation l none of the stock that will be deemed to be received by sub in the reincorporation will be sec_306 stock within the meaning of sec_306 m the reincorporation will occur under a plan agreed upon before the transaction in which the rights of the parties are defined n all exchanges will occur on approximately the same date o there is no plan or intention on the part of new sub to redeem or otherwise reacquire any stock or indebtedness that will be deemed to be issued in the reincorporation p taking into account any issuance of additional shares of new sub stock any issuance of stock for services the exercise of any new sub stock_rights warrants or subscriptions a public offering of new sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of new sub that will be deemed to be received in the reincorporation sub will be in control of new sub within the meaning of sec_368 q sub will be deemed to receive stock of new sub approximately equal to the fair_market_value of the property that will be deemed to be transferred to new sub r new sub will remain in existence and will retain and use the property that will be deemed to be transferred to it in a trade_or_business s there is no plan or intention by new sub to dispose_of the property that will be deemed to be transferred other than in the normal course of business operations t each of the parties to the reincorporation will pay its own expenses if any incurred in connection with the reincorporation u new sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 v sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities deemed to be received in the exchange will not be used to satisfy the indebtedness of sub w new sub will not be a personal_service_corporation within the meaning of sec_269a plr-132721-11 x at the time of the reincorporation the aggregate fair_market_value of the assets that will be deemed to be transferred by sub to new sub will equal or exceed sub 1’s aggregate adjusted_basis in those assets y the reincorporation is not being undertaken with a view to prevent the consolidated_return provisions from properly addressing loss duplication within the meaning of sec_1_1502-80 parent makes the following representation regarding the contributions a following the contributions sub and new sub will be in control of newco b the conversion the reincorporation and the contributions will be effected within the meaning of sec_368 pursuant to a single_plan based solely on the information submitted and the representations set forth above we rule as follows with respect to the conversion ruling sec_1 for u s federal_income_tax purposes the conversion will be treated as a transfer by sub of substantially_all of its assets to sub solely in exchange for sub voting_stock and sub 1’s assumption of sub 2’s liabilities followed by the distribution by sub of the sub voting_stock to sub in complete_liquidation the conversion will qualify as a tax-free reorganization under sec_368 the conversion will not be disqualified or recharacterized by reason of the reincorporation sec_368 sec_1_368-2 sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 sub will recognize no gain_or_loss upon the deemed transfer of substantially_all of its assets to sub solely in exchange for shares of sub voting_stock and sub 1’s assumption of sub 2’s liabilities in the conversion sec_357 sec_361 sub will recognize no gain_or_loss upon the deemed_distribution of sub voting_stock to sub sec_361 sub will recognize no gain_or_loss upon the deemed receipt of the assets of sub solely in exchange for sub voting_stock in the conversion sec_1032 sub 1’s basis in the assets deemed to be received from sub in the conversion will equal the basis of such assets in the hands of sub immediately prior to the conversion sec_362 sub 1’s holding_period in the assets deemed to be received from sub in the conversion will include the period during which sub held such assets sec_1223 sub will recognize no gain_or_loss upon the deemed receipt of sub voting_stock solely in exchange of its sub stock sec_354 plr-132721-11 under sec_381 and sec_1 the taxable_year of sub will end on the effective date of the closing of the conversion and sub will succeed to and take into account the items of sub described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder based solely on the information submitted and the representations set forth above we rule as follows with respect to the reincorporation for u s federal_income_tax purposes the reincorporation will be treated as a transfer by sub of the assets and liabilities in llc to new sub in deemed exchange for stock of new sub no gain_or_loss will be recognized by sub as a result of the reincorporation sec_351 sec_357 the basis of each asset received by new sub will equal the basis of such asset in the hands of sub immediately before the reincorporation sec_362 the holding_period of each asset received by new sub will include the holding_period of such asset in the hands of sub sec_1223 no gain_or_loss will be recognized by new sub as a result of the deemed issuance of new sub stock in the reincorporation sec_1032 based solely on the information submitted and the representations set forth above we rule as follows with respect to the contributions the contribution of llc by sub and of sub llc by new sub in the contributions will not prevent the conversion from qualifying as a reorganization under sec_368 sec_368 sec_1_368-2 procedural statements except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-132721-11 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mark s jennings branch chief branch office of associate chief_counsel corporate cc
